NO








NO. 12-10-00096-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
                                                                             '     
IN RE: JIMMY RAY ADAMS,
RELATOR                                                          '     ORIGINAL
PROCEEDING
 
                                                                             '     
 


MEMORANDUM
OPINION
            In
this original proceeding, Jimmy Ray Adams seeks a writ of mandamus requiring
Barbara Duncan, District Clerk of Gregg County, Texas, to provide him a copy of
the written plea admonishments in trial court cause number 19549-B in
accordance with the trial court’s order dated March 6, 2007.  
            This
court has the authority to issue writs of mandamus against a judge of a
district or county court in its appellate district and all writs necessary to
enforce this court’s jurisdiction.  See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004).  In order for
this court to issue mandamus against a district clerk, it must be established
that issuance of the writ of mandamus is necessary to enforce its
jurisdiction.  See id.; In re Coronado, 980
S.W.2d 691, 692-93 (Tex. App.–San Antonio 1998, orig. proceeding).  Here, Adams
seeks the requested document in connection with his postconviction writ of
habeas corpus.  This court has no jurisdiction in criminal law matters
pertaining to habeas corpus proceedings seeking relief from final felony
judgments.  That jurisdiction lies exclusively with the Texas Court of Criminal
Appeals.  Tex. Code Crim. Proc. Ann. art.
11.07 § 3 (Vernon Supp. 2009).  Consequently, Adams has not demonstrated that
the exercise of this court’s mandamus authority against the Gregg County
District Clerk is necessary to enforce its jurisdiction.  Accordingly, his
petition for writ of mandamus is dismissed.
                                                                                                    
BRIAN HOYLE__    
                                                                                                             
Justice
 
Opinion delivered May 12, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
(DO NOT PUBLISH)